Citation Nr: 0430885	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  01-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for a bilateral knee 
disorder as secondary to service-connected bilateral Achilles 
tendinitis.

2.  Entitlement to service connection for a low back disorder 
as secondary to service-connected bilateral Achilles 
tendinitis.

3.  Entitlement to service connection for a bilateral hip 
disorder as secondary to service-connected bilateral Achilles 
tendinitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to March 1977.  The matter of entitlement to 
service connection for a bilateral knee disorder as secondary 
to service-connected bilateral Achilles tendinitis is before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2000 rating decision of the Los Angeles, California, Regional 
Office (RO).  In June 2003 the Board remanded the case for 
additional development of the evidence, and to satisfy 
certain due process considerations.  

In February 2001 the veteran filed claims seeking service 
connection for low back and bilateral hip disorders, both 
secondary to his service-connected bilateral Achilles 
tendinitis.  The RO denied the claims in February 2002.  
Correspondence from the veteran received in April 2002 may 
reasonably be construed as a notice of disagreement with that 
determination.  These matters will be addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's initial claim for service connection for a 
"condition of both knees as secondary to [his] ankle 
condition [service-connected bilateral Achilles tendinitis]" 
was received by the RO in December 1999, and was denied in a 
May 2000 rating decision as not well grounded.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107.  Regulations implementing the VCAA are published at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  The 
VCAA eliminated the concept of a well-grounded claim.  The 
law also provided that under certain circumstances claims 
that were denied as not well grounded and became final during 
the period from July 14, 1999, to November 9, 2000, were to 
be re-adjudicated as if the denial had not been made.  In 
April 2001 the RO advised the veteran of the VCAA and 
informed him that it was going to review his claim pursuant 
to the VCAA.  In an April 2001 supplement statement of the 
case (SSOC) the RO re-adjudicated and denied the claim de 
novo, on the merits.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  The April 2001 letter to the veteran, which 
informed him of the VCAA and that the RO would reconsider his 
claim on its own motion, appears to meet the Court's 
guidelines regarding initial VCAA notice.  The letter advised 
the veteran of the evidence needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  While it advised him to respond in 60 
days, it went on to inform him that evidence submitted within 
a year would be considered.  An August 2003 RO letter 
expanded on the instructions to the veteran regarding what he 
should do.  The Board finds that all pertinent mandates of 
the VCAA and implementing regulations appear to be met.  

The June 2003 Board remand ordered that the veteran

[m]ust be afforded a VA orthopedic 
examination to determine the nature and 
etiology of any knee disorder he may 
have.  Any indicated tests or studies 
should be conducted.  The claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should render 
an opinion as to the nature of the 
veteran's current bilateral knee 
disorder, if any, and opine whether it is 
at least likely as not that any current 
bilateral knee disorder(s) was either 
caused by, or increased in severity due 
to, the veteran's service-connected 
bilateral Achilles tendinitis.  If the 
veteran's service-connected bilateral 
Achilles tendinitis aggravated a 
bilateral knee disability, the examiner 
should specify, so far as possible, the 
degree of such aggravation.  The report 
of the examination should include the 
rationale for all opinions expressed.  
The RO should advise the veteran that the 
examination is critical to his claim, and 
of the consequences of a failure to 
report.

The November 2003 VA fee-basis examination report is not 
fully responsive to the remand order.  Specifically, the 
examining physician failed to "include the rationale for all 
opinions expressed."  He also did not comment as to whether 
the veteran's bilateral knee disorder was either "caused 
by" or 'increased in severity due to" his bilateral 
Achilles tendinitis.  It is also noteworthy that, while an 
"orthopedic" examination was ordered in the remand, the 
veteran was examined by a specialist in internal medicine.  A 
remand confers, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Consequently, further development is necessary.

The Board also observes that the veteran's representative, in 
September 2004 (see VA Form 646), provided additional 
argument.  He noted that on February 1998 VA examination the 
examiner had indicated that patellofemoral syndrome was 
"believed to be the cause of the [bilateral] knee pain."  
The representative cited a medical reference to the Merck 
manual, 17th edition, which allegedly supports the veteran's 
theory of a causal relationship between his bilateral knee 
pain and his service-connected bilateral Achilles tendinitis.  

Regarding the veteran's disagreement with the February 2002 
decision denying service connection for disorders of the low 
back and both hips (all as secondary to the his service-
connected Achilles tendinitis), when there has been an RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Under 38 C.F.R. § 19.9(a), if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
to the agency of original jurisdiction for the necessary 
action.  If a claim has been placed in appellate status by 
the filing of a notice of disagreement, the Board must remand 
the claim to the RO for preparation of a statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should issue a statement of 
the case (SOC) to the veteran and his 
representative addressing the issues of 
service connection for a low back 
disorder and for a bilateral hip 
disorder, both as secondary to service-
connected bilateral Achilles tendinitis.  
The veteran should be advised that to 
perfect his appeal regarding these 
issues, he must submit a timely 
substantive appeal.  If he does so, these 
matters should be handles in accordance 
with standard appellate practices.

2.  The veteran should be afforded a VA 
examination by an orthopedic specialist 
to determine the nature and etiology of 
any knee disorder he may have.  Any 
indicated tests or studies should be 
conducted.  The claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should render 
an opinion as to the nature of any 
current bilateral knee disorder, and 
opine whether it is at least likely as 
not that such disorder was either caused 
by, or increased in severity due to, the 
veteran's service-connected bilateral 
Achilles tendinitis.  If the opinion is 
that the veteran's service-connected 
bilateral Achilles tendinitis aggravated 
a bilateral knee disability, the examiner 
should specify, so far as possible, the 
degree of such aggravation.  The examiner 
should also comment on the September 2004 
Merck manual reference by the veteran's 
representative allegedly relating the 
veteran's bilateral knee pain to his 
service-connected bilateral Achilles 
tendinitis.  The report of the 
examination should include the rationale 
for all opinions expressed.  The RO must 
advise the veteran that the examination 
is critical to his claim, and of the 
consequences of a failure to report.

3.  The RO should then re-adjudicate the 
claim of entitlement to service 
connection for a bilateral knee disorder 
as secondary to service-connected 
bilateral Achilles tendinitis.  If it 
remains denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purposes of this remand are to assist the veteran in the 
development of his claims, to satisfy the mandates of the 
Court in Manlincon, supra, and to meet due process 
considerations.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


